PAUL W. GREEN, Justice,
dissenting.
In this summary judgment appeal, the question is whether a fact issue has been raised that Bryan Barnhill’s claim against Integrated Health Services, Inc. (‘IHS’) is not time barred. The majority holds that a fact issue exists on Barnhill’s claim that IHS fraudulently concealed its identity. However, none of the facts cited by the majority support the contention that IHS had a duty to disclose its identity, or that it purposefully concealed its identity from Barnhill after suit was filed. Consequently, the summary judgment granted in favor of IHS should be affirmed. Because the majority reverses, I dissent.
[[Image here]]
As noted by the majority, the fraudulent concealment defense to the running of limitations is based on the doctrine of equitable estoppel. See Borderlon v. Peck, 661 S.W.2d 907, 908 (Tex.1983). Its purpose is to avoid a limitations defense by asserting the fraudulent conduct of a party who affirmatively conceals the existence of a cause of action. A party who acts fraudulently by failing to disclose a cause of action when under a duty to do so will be estopped from asserting a limitations defense. See id. The essence of fraudulent concealment is to prevent a wrongdoer from reaping the benefits of his wrongful conduct.
IHS moved for summary judgment based on its limitations affirmative defense and, in support of its motion, offered Barn-hill’s petition and deposition as proof that it was sued outside the two-year statute of limitations. Barnhill’s deposition establishes that his cause of action arose on October 13, 1995, and his Sixth Amended Petition shows he filed suit against IHS outside the limitations period on December 2, 1997. See Tex. Civ. PRAC. & Rem.Code § 16.003(a) (Vernon Supp.1998) (mandating a two-year limitations period for personal injury cases); see Matlock v. McCormick, 948 S.W.2d 308, 311 (Tex.App.—San Antonio 1997, no writ) (permitting reliance on pleadings for summary judgments based on limitations). Accordingly, IHS met its burden of establishing its affirmative defense.
The burden then shifted to Barnhill to raise a fact issue to prevent summary judgment. See American Petrofina, Inc. v. Allen, 887 S.W.2d 829, 830 (Tex.1994). In particular, he assumed the burden of presenting prima facie evidence that IHS had fraudulently concealed its identity. Barnhill was thus required to show IHS knew it was the intended defendant, that it had a duty to make its existence known to Barnhill, and that it instead purposefully concealed its identity. See Casey v. Methodist Hosp., 907 S.W.2d 898, 903 (Tex.App.—Houston [1st Dist.] 1995, no writ). See also Schroeder v. Texas Iron Works, Inc., 813 S.W.2d 483, 489 (Tex.1991).
Although Barnhill produced circumstantial evidence of IHS’s knowledge that it might be a target,1 he failed to produce evidence showing IHS had a duty to disclose its identity, or that IHS had a fixed purpose to conceal its identity. See Dougherty v. Gifford, 826 S.W.2d 668, 673 (Tex.App.-Texarkana 1992, no writ). Instead, Barnhill points to the conduct of Riverside Healthcare, Inc. (“Riverside”) in failing to identify IHS in its answers to interrogatories. Aside from the fact that the interrogatories propounded to Riverside never requested the names of potential parties, Riverside’s conduct is irrelevant. IHS cannot be estopped on the basis of Riverside’s conduct; it can only be estopped from asserting limitations if it acted fraudulently to conceal its existence.
Barnhill produced no evidence tending to show that IHS acted wrongfully. He points only to the conduct of Chris Antolik, the attorney representing Riverside, as*326serting she knew all along that IHS was Barnhill’s employer and that she made misleading statements to hide IHS’s involvement. Antolik was hired by IHS to represent Riverside when the case was first filed. However, nothing about being hired by IHS to represent Riverside suggests either that Antolik was IHS’s authorized agent or that IHS had a duty to disclose its existence. It is thus irrelevant what Antolik knew or may have said concerning IHS’s involvement in the case.
However, the majority finds a duty to disclose based on IHS’s statutory duty to identify itself on a workers’ compensation notice, and because Antolik knew about IHS. This is an extraordinary holding, first, because it requires a non-party to tell a plaintiff that it is a potential defendant-sort of like volunteering to be sued. I know of no precedent for such a holding and the majority cites none. Second, the statutory requirement that an employer put its name on a workers’ compensation notice posted at its place of business clearly has not the slightest relationship to the duty not to fraudulently conceal names or claims in a lawsuit. The majority’s resort to a workers’ compensation notice in its quest to unearth a duty amply demonstrates the failure of its analysis. Even Barnhill did not make the duty argument advanced by the majority.
Finally, neither Barnhill nor the majority made any attempt to show that IHS purposefully concealed its identity. This is an essential element of fraudulent concealment but there is no evidence to suggest that IHS did anything to hide its identity or existence from Barnhill. For example, there is no evidence that upon being questioned, anyone on behalf of IHS gave false, misleading or deceptive statements regarding Barnhill’s employer in an attempt to prevent IHS from being sued. See Cherry v. Victoria Equipment & Supply, Inc., 645 S.W.2d 781, 782 (Tex.1983) (potential defendant repeatedly disavowed his company’s involvement in the occurrence in question when in fact the company had worked on the well). The statements made by Chris Antolik do not evidence an intent to conceal the identity of IHS. The fact is that Barnhill simply never asked. IHS cannot be held accountable for its failure to volunteer information when it was under no duty to disclose.
With regard to discovery, Barnhill further produced no evidence that he lacked the means to learn about IHS’s involvement. Nor did he show he attempted to acquire information about the facility from any source other than the answers to his interrogatories. See Vaughn v. Sturmr-Hughes, 937 S.W.2d 106, 109 (Tex.App.— Fort Worth 1996, writ denied) (observing “failure to file suit must be ‘unmixed’ with any want of diligence on the plaintiffs part”). But we know that limitations is not tolled while the plaintiff searches for the “true” defendant. See Matlock, 948 S.W.2d at 311 (holding doctrine does not extend time to search for alter ego corporate defendants).
[[Image here]]
In sum, the record is devoid of evidence that IHS owed a duty to disclose its identity or that it purposefully concealed its identity from Barnhill. Because Barnhill failed to meet his burden of raising a fact issue on his claim of fraudulent concealment, the burden never shifted back to IHS to negate Barnhill’s affirmative defense. The summary judgment should be affirmed and, accordingly, I dissent.

. As proof of IHS’s knowledge, Barnhill directs us to the affidavit of Chris Antolik, the attorney representing Riverside and IHS, in which she states she was retained by IHS on February 19, 1996 to represent Riverside.